Fill in this information to identify the case:

Debtor 1
                           Ramara A. Vassel aka Ramara A. Thomas

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              17-23332



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           HSBC Bank USA, N.A., as Trustee for the registered                        Court claim no. (if known):           8
                                 holders of ACE Securities Corp. Home Equity Loan
                                 Trust, Series 2005-HE3, Asset Backed Pass-Through
                                 Certificates


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       1904                                             Must be at least 21 days after            11/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $1,277.90
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $782.50                                        New escrow payment:        $790.64


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $


Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
Debtor 1            Ramara A. Vassel aka Ramara A. Thomas                                    Case number (if known)   17-23332
                    First Name     Middle Name      Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Joel P. Fonferko                                                                        Date        9/15/2020
    Signature



Print                  Joel P. Fonferko                                                             Title      Attorney for Creditor
                       First Name           Middle Name             Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                  60527
                       City                               State          ZIP Code



Contact phone          (630) 794-5300                                                               Email      ND-One@il.cslegal.com

                                                                                                                                       File #14-17-12380




Official Form 410S1                                               Notice of Mortgage Payment Change                                      page 2
                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
September 15, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on September 15, 2020.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
electronic notice through ECF
Ramara A. Vassel aka Ramara A. Thomas, Debtor(s), 15328 Greenwood, Dolton, IL 60419
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                        /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-17-12380

NOTE: This law firm is a debt collector.
                                                                  C/O PHH Mortgage Services
                                                                  P.O. Box 5452
                                                                  Mt. Laurel, NJ 08054-5452


    Your annual escrow statement                                                                     Loan number:
    August 31, 2020
                                                                                                     Questions?
                                        PERSONAL INFORMATION REDACTED
                                                                                                     Visit us at
                                                                                                     www.MortgageQuestions.com
                                                                                                     Call toll free 1-888-820-6474
            RAMARA A THOMAS                                                                          Fax 1-856-917-8300
            15328 GREENWOOD RD
            DOLTON, IL 60419-2833




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on August 4, 2017 under chapter 13 of
the Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at
the number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have less money than is needed, there is a shortage of $1,076.47.
Option 1) Do Nothing: The monthly shortage for the next 36 months is $29.90 and will automatically be added to your monthly
payment beginning November 2020. Your new monthly payment for November 2020 will be $1,277.90.
Option 2) Pay the escrow shortage as a lump sum using the attached shortage coupon. If you pay your escrow shortage by
October 20, 2020, then your new monthly payment will be $1,248.00 effective with your November 2020 mortgage payment.

What is a shortage?
    A shortage is the difference between the anticipated escrow balance and the required escrow balance at the beginning of the
    analysis cycle. A shortage typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ for additional
    information.
Anticipated escrow account balance (as of October 31, 2020):                                   $3,314.77
Required escrow account balance (as of October 31, 2020 ):                                     $4,391.24
Difference resulting in an escrow account shortage:                                            $1,076.47
a




                                                                                                                                              See reverse è
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by state law, you
are hereby notified that a negative credit report reflecting on an accountholder's credit record may be submitted to a credit reporting agency if credit
obligation terms are not fulfilled.
Tear off here                                                                                                                                  Page 1 of 3

Escrow analysis                                                            Borrower Name: RAMARA A THOMAS
Coupon                                                                     Loan Number

                                                                           c I choose to repay the shortage of $ ___________________ in full.
    Shortage Amount: $1,076.47
                                                                                Make the check payable to PHH Mortgage Services and mail it with
                                                                                this coupon in the envelope provided. Your lump sum payment must be
                                                                                received by October 20, 2020 to be effective with your November
                                                                                2020 payment.

                PHH Mortgage Services                                           You may also pay your shortage online by visiting the website shown at
                PO BOX 371867                                                   the top of this statement.
                PITTSBURGH, PA 15250-7867
 What is my new monthly payment?
 The following table reflects your current monthly payment and new monthly payment for each option:
                       Current Payment      New Payment with Shortage - Opt 1 New Payment without Shortage - Opt 2
 Principal & Interest             $487.26                    $487.26                     $487.26
 Escrow Deposit                  $782.50                     $760.74                     $760.74
 Escrow Shortage                                              $29.90
 Total Payment                  $1,269.76                  $1,277.90                   $1,248.00

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure
 your new total monthly payment amount is updated with your service provider.


 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $760.74, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the November 2020 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.



 Description                                     Current Annual Payment                            Projected Annual Payment
 Taxes                                                      $6,937.67                                           $7,045.80
 Insurance                                                  $2,102.00                                           $2,083.00

 TOTAL                                                              $9,063.67                                              $9,128.80



 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that all or a portion of a payment or
 disbursement on that row has not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from
 projected activity either in the amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $1,521.48 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $445.01 will be reached in February 2021. When subtracted from your minimum required
 balance of $1,521.48, an Escrow Shortage results in the amount of $1,076.47. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-888-820-6474.




    When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account, or to process the payment as a
    check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
    you will not receive your check back from your financial institution. If you do not want us to use the information from your check to make a one time electronic funds transfer or if you have any
    questions, please call us at the phone number shown on the front of this statement.




                                                                                                                                                                                      Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                                                    Suite no.


City                                                               State                       Zip code


Home telephone                                             Business telephone                  Extension
(           )                                              (         )
E-mail address
                                                  C/O PHH Mortgage Services
                                                  P.O. Box 5452
                                                  Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)                                                  Loan number:
August 31, 2020                                                                           Questions?
                                                                                          Visit us at
           RAMARA A THOMAS
                                                                                          www.MortgageQuestions.com
           15328 GREENWOOD RD
           DOLTON, IL 60419-2833                                                          Call toll free 1-888-820-6474
                                                                                          Fax 1-856-917-8300




        Escrow account projections for the coming year
                                   Anticipated amounts           Anticipated amounts
                                          paid into your              paid out of your            Anticipated escrow                      Required escrow
Date             Description        escrow account ($)            escrow account ($)              account balance ($)                   account balance ($)
                 Opening balance                                                                           3,314.77                          4,391.24
Nov 2020                                       760.74                                                      4,075.51                          5,151.98
Dec 2020         HAZARD INS.                   760.74                       2,083.00                       2,753.25                          3,829.72
Jan 2021                                       760.74                                                      3,513.99                          4,590.46
Feb 2021         COUNTY TAX                    760.74                         77.94                        4,196.79                          5,273.26
Feb 2021         COUNTY TAX                                                 3,737.78                         459.01                          1,535.48
Feb 2021         DUP BILL FEE                                                   7.00                         452.01                          1,528.48
Feb 2021         TAXES                                                          7.00                         445.01                          1,521.48 LP
Mar 2021                                       760.74                                                      1,205.75                          2,282.22
Apr 2021                                       760.74                                                      1,966.49                          3,042.96
May 2021                                       760.74                                                      2,727.23                          3,803.70
Jun 2021                                       760.74                                                      3,487.97                          4,564.44
Jul 2021         COUNTY TAX                    760.74                         64.36                        4,184.35                          5,260.82
Jul 2021         COUNTY TAX                                                 3,137.72                       1,046.63                          2,123.10
Jul 2021         TAXES                                                          7.00                       1,039.63                          2,116.10
Jul 2021         TAXES                                                          7.00                       1,032.63                          2,109.10
Aug 2021                                       760.74                                                      1,793.37                          2,869.84
Sep 2021                                       760.74                                                      2,554.11                          3,630.58
Oct 2021                                       760.74                                                      3,314.85                          4,391.32
Total                                       $9,128.88                      $9,128.80

                                      LP - indicates your required escrow lowest balance


        Prior year account History
                                                    Amounts paid into                      Amounts paid out of                             Escrow account
                                                  your escrow account                     your escrow account                                     balance
Date            Description          Anticipated ($)          Actual ($)    Anticipated ($)          Actual ($)       Anticipated ($)            Actual ($)
                Opening balance                                                                                           4,331.60              1,523.19
Nov 2019                                    755.31           747.88 *                                                     5,086.91              2,271.07
Dec 2019        HAZARD INS.                 755.31           782.50 *           2,102.00           2,083.00*              3,740.22                970.57
Jan 2020                                    755.31           782.50 *                                                     4,495.53              1,753.07
Feb 2020        COUNTY TAX                  755.31           782.50 *               73.72               77.94*            5,177.12              2,457.63
Feb 2020        COUNTY TAX                                                      3,654.50           3,737.78*              1,522.62             -1,280.15
Feb 2020        DUP BILL FEE                                                           6.00              7.00*            1,516.62             -1,287.15
Feb 2020        TAXES                                                                  6.00              7.00*            1,510.62             -1,294.15
Mar 2020                                    755.31           782.50 *                                                     2,265.93               -511.65
Apr 2020                                    755.31           782.50 *                                                     3,021.24                270.85
May 2020                                    755.31           782.50 *                                                     3,776.55              1,053.35
Jun 2020                                    755.31           782.50 *                                                     4,531.86              1,835.85
Jul 2020        COUNTY TAX                  755.31           782.50 *               67.98               64.36*            5,219.19              2,553.99
Jul 2020        COUNTY TAX                                                      3,141.47           3,137.72*              2,077.72               -583.73
Jul 2020        TAXES                                                                  6.00                   *           2,071.72               -583.73
Jul 2020        TAXES                                                                  6.00                   *           2,065.72               -583.73
Aug 2020        TAXES                       755.31           782.50 *                                    7.00*            2,821.03                191.77
Aug 2020        TAXES                                                                                    7.00*            2,821.03                184.77
Sep 2020                                    755.31          2,347.50 E                                        E           3,576.34              2,532.27
Oct 2020                                    755.31           782.50 E                                         E           4,331.65              3,314.77
Total                                    9,063.72          10,920.38            9,063.67           9,128.80




                                                                                                                                          Page 3 of 3
